Citation Nr: 0731298	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-11 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a bilateral leg 
disability, to include a left ankle disability.  

3.  Entitlement to service connection for a bilateral knee 
disability.  

4.  Entitlement to service connection for a headache 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, VA Regional Office (RO).  

The veteran testified before the undersigned Veterans Law 
Judge in May 2007.  A transcript of the hearing has been 
associated with the claims file.  The veteran waived initial 
agency or original jurisdiction (AOJ) consideration of 
additional evidence submitted after the hearing.  

The issue of entitlement to service connection for a headache 
disability is being remanded and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A low back disability was not manifest in service and is 
not attributable to service.  

2.  A chronic bilateral leg disability, to include a left 
ankle disability, was not manifest in service and is not 
related to an in-service event.  Arthritis was not shown 
within the initial post-service year and is not attributable 
to service.

3.  A bilateral knee disability was not manifest in service 
and is not attributable to service.  


CONCLUSIONS OF LAW

1.  A back disability was not was not incurred or aggravated 
in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).  

2.  A chronic bilateral leg disability, to include a left 
ankle disability, was not incurred or aggravated in service 
and arthritis in the left ankle may not be presumed to have 
been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

3.  A bilateral knee disability was not was not incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in December 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Simmons v. Nicholson, 487 F. 3d 892 
(2007); see also Sanders v. Nicholson, 487 F. 3d 881 (2007).

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Service medical records, private medical records and VA 
treatment records have been obtained.  A VA examination has 
been afforded with respect to the left ankle.  VA examination 
is not needed with respect to the low back, legs and knees 
because there is sufficient evidence of record to adjudicate 
the claims.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for arthritis when it is manifested to a compensable 
degree within one year following discharge from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 
3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board finds that service connection is not warranted for 
a low back, bilateral leg, or bilateral knee disability.  At 
the hearing, the veteran testified that he injured his back, 
knees, and legs, to include the left ankle, during service in 
Okinawa in 1973, when the housing of a Howitzer came loose 
and the Howitzer essentially fell on him.  Transcript at 4-6 
(2007).  He stated that he was treated by a medic, placed on 
medical leave for one to two weeks, and has had back, knee, 
and leg problems, to include the left ankle, ever since.  Id. 

Initially the Board notes that service medical records 
document an injury to the left ankle during service when a 
Howitzer fell on him.  Records, dated in August 1973, note 
that he arrived on crutches after a trailer of a 105-Howitzer 
dropped on his ankle.  X-ray examination was noted to show no 
fracture or dislocation.  A week later, the impression was 
resolving sprain of the left ankle.  The records also reflect 
that he had previously sprained his left ankle in March 1973 
playing football.  The records are negative for any reference 
to a disease or injury of the low back, bilateral knees, or 
right leg.  The September 1974 separation examination report 
shows that the lower extremities, feet, and spine and 
musculoskeletal system were normal.  On the accompanying 
medical history he denied having or having had arthritis and 
recurrent back pain. 

Post service private records include an August 1984 record 
reflecting complaints of left knee/leg pain, and x-ray 
examination was noted to be negative.  A February 2002 record 
reflects complaints of back pain.  Records, dated in August 
2002 and September 2002, note a sprain of the right knee 
joint and ankle.  

A September 2004 VA treatment record reflects complaints of 
bilateral knee pain and low back pain for years.  A February 
2005 VA treatment record reflects an assessment of 
osteoarthritis of both knees.  VA x-ray examinations in March 
2005 of the knees and left ankle were normal.  A July 2005 VA 
treatment record reflects traumatic arthritis of the left 
ankle.  An August 2005 VA treatment record reflects 
complaints of pain in the ankles and that ankle braces had 
been prescribed.  On VA examination in August 2005, the 
assessments were degenerative joint disease of the left ankle 
and torn Achilles' tendon with surgical complications.  X-ray 
examination of the left ankle was noted to also show a small 
calcaneal bone spur.  

The lapse in time between active service and the first post 
service diagnosis with respect to the left ankle, low back, 
and knee disabilities also weighs against the veteran's 
claims.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  

The Board notes the veteran is competent to report his 
symptoms; however, he is not a medical professional and his 
statements do not constitute competent medical evidence in 
regard to diagnosis or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992) (lay persons are not competent 
to offer evidence that requires medical knowledge).  The 
Board finds that the probative evidence establishes that a 
low back disability, bilateral knee disability, and bilateral 
leg disability, to include the left ankle, is not related to 
service, and arthritis was not show within the initial post-
service year.  The Board notes that an April 2005 VA 
treatment record reflects an assessment of left ankle pain, 
chronic, from old injury while on active duty in Okinawa when 
a large gun fell on the ankle.  Against this background is 
the August 2005 VA examiner's opinion to the effect that it 
was less likely that that the veteran's left ankle disability 
was related to or caused by an-service injury.  The examiner 
noted a post-service Achilles' tendon rupture with surgical 
repair in the 1980s.  The examiner specifically concluded 
that the injuries the veteran sustained to his ankle during 
service were acute and self-limiting injuries that would not 
cause degenerative joint disease.  The Board has accorded 
more probative value to the August 2005 VA opinion.  The 
examiner reviewed the claims file, provided a detailed 
report, and a complete rationale accompanied the opinion.  

To the extent that a September 2003 VA treatment record notes 
a history of "Achilles tendon repair (in service injury)," 
such is inconsistent with the record, to include the 
contemporaneous service medical records, and thus, of little 
probative value.  In addition, the May 2007 VA report of 
magnetic resonance imaging (MRI) noting an abnormal appearing 
Achilles tendon possibly due to previous trauma or surgery 
does not establish a relationship between the current left 
ankle disorder and the in-service left-ankle injury.  
Regardless, the competent VA opinion specifically states that 
the in-service left ankle injury did not cause the veteran's 
current left ankle disability.  

The Board finds no in-service disease or injury of the low 
back, bilateral knees, or right leg, and no link between a 
current left ankle disability and service, and finds that 
arthritis in the left ankle was not shown within the initial 
post-service year.  The Board notes that a mere notation of 
back pain for years, as noted in an August 2005 VA treatment 
record, does not establish in-service disease or injury.  In 
addition, the Board notes a remarkable gap between service 
and the initial post-service complaints in regard to the left 
ankle and continuity of symptomotology in regard to the left 
ankle has not been established, especially in light of the 
post-service left ankle injury and the August 2005 VA 
opinion.  The Board finds that the competent VA opinion to 
that effect, coupled with the contemporaneous service medical 
records, to include a normal separation examination report, 
to be more probative than the veteran's unsupported lay 
opinion.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

Service connection for a low back disability is denied.  

Service connection for a bilateral leg disability, to include 
a left ankle disability, is denied.  

Service connection for a bilateral knee disability is denied.  


REMAND

A September 1974 record of treatment reflects complaints to 
include headache.  
In his June 2004 notice of disagreement, the veteran stated 
that he had an onset of headaches with his documented duties 
in association with firing 105 MM Howitzers during service.  
At the hearing he testified that he was occasionally treated 
by a medic for headaches.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for a VA examination to determine the 
nature and etiology of his headaches.  The 
examiner's attention should be directed to 
this remand and the claims file should be 
made available for review in conjunction 
with the examination.  The examiner should 
respond to the following.  1) Does the 
veteran have a headache disability?  2) If 
so, is it at least as likely as not that 
it is related to service?  

2.  In light of the above, the AOJ 
should readjudicate the claim.  If the 
benefits sought on appeal remain denied, 
a supplemental statement of the case 
should be issued.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


